


109 HR 6301 IH: Tribal Economic Development and

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6301
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Mr. Renzi introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend title VI of the Native American Housing and
		  Self-Determination Act of 1996 to authorize Indian tribes to issue notes and
		  other obligations to finance community and economic development activities, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Tribal Economic Development and
			 Infrastructure Support Act of 2006.
		2.Authority to use
			 guarantee loans to finance community and economic development
			 activities
			(a)AuthorityTitle VI of the Native American Housing and
			 Self-Determination Act of 1996 (25 U.S.C. 4191 et seq.) is amended—
				(1)in the title
			 heading, by inserting and
			 community development after tribal housing; and
				(2)in section
			 601(a)—
					(A)by striking
			 and after section 202 and inserting a comma; and
					(B)by inserting
			 before the period at the end the following: , and activities that under
			 the first sentence of section 108(a) of the Housing and Community Development
			 Act of 1974 are eligible for financing with notes and other obligations
			 guaranteed pursuant to such section 108.
					(b)Low-income
			 requirementThe Native
			 American Housing and Self-Determination Act of 1996 is amended—
				(1)in section 201(b)
			 (25 U.S.C. 4131(b))—
					(A)in paragraph (1), by
			 inserting , other than under loan guarantee activities under title
			 VI, after under this Act;
					(B)in paragraph
			 (2)—
						(i)by
			 striking the first comma and inserting or;
						(ii)by
			 striking , or loan guarantee activities under title VI;
						(iii)by
			 striking or title; and
						(iv)in
			 the last sentence, by inserting after Act the following:
			 (but not including amounts received as a result of a guarantee under
			 title VI);
						(C)in paragraph (3),
			 by inserting after Act the following: (but not including
			 amounts received as a result of a guarantee under title VI);
					(D)by striking
			 paragraph (5); and
					(E)by redesignating
			 the first paragraph designated as paragraph (6) (relating to preference for
			 tribal members and other Indian families) as paragraph (5); and
					(2)in section 601 (25 U.S.C. 4191), by adding
			 at the end the following new subsection:
					
						(e)Low-income
				requirementNot less than 70 percent of the aggregate funds
				received by an Indian tribe or tribally designated housing entity as a result
				of a guarantee under this title shall be used for the support of activities
				that benefit low-income Indian families on Indian reservations and other Indian
				areas.
						.
				
